Court of Appeals, State of Michigan

                                               ORD.ER

                                                                              Karen M. Fo1i Hood
 Quality Market v City of Detroit Board of Zoning Appeals                      Presiding Judge

 Docket No.     346014                                                        Deborah A. Servitto

 LC No.         18-003838-AV                                                  Mark T. Boonstra
                                                                               Judges


                The Court orders that the December 17, 2019 opinion is hereby AMENDED to con-ect a
clerical e1rnr. On page 3 of the opinion, the second sentence of the last paragraph is con-ected to read:
"Quality Market did not file its appeal until April 6, 2018."

               In all other respects, the December 17, 2019 opinion remains unchanged.




                         A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                  DEC 2 0 2019
                                        Date